It is ordered and adjudged by this court, that the judgment of the said Court of Appeals be, and the same is hereby, affirmed for the reason that the record contains some evidence that the injury to claimant's decedent aggravated or accelerated the cancerous condition from which decedent died; there being such evidence in the record it was error for the trial court to refuse to give to the jury before argument the special requests to charge dealing with an aggravation of a preexisting condition.
Judgment affirmed.
WEYGANDT, C.J., ALLEN, STEPHENSON, BEVIS and ZIMMERMAN, JJ., concur. *Page 296